Citation Nr: 0720729	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-15 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for emphysema due to 
asbestos exposure.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for fungal infection 
and thick skin.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel



INTRODUCTION

The veteran had active service from March 1957 through August 
1960.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  There is no competent medical evidence in the claims 
folder showing a currently diagnosed asbestos-related 
disability, or showing that the currently diagnosed 
respiratory disability manifested during active service.

2.  There is no competent medical evidence showing that the 
veteran has, nor has he ever had, auditory thresholds of 40 
decibels or greater for either ear in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz, or auditory thresholds 
of 26 decibels or greater for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz, or speech 
recognition scores of less than 94 percent.

3.  There is no competent medical evidence showing a current 
fungal infection or thick skin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for emphysema due to 
asbestos exposure are not met.  38 U.S.C.A. § 1131 (West 
2005); 38 C.F.R. § 3.303(a) (2006).

2.  The criteria for service connection for bilateral hearing 
loss are not met.
 38 U.S.C.A. § 1131 (West 2005); 38 C.F.R. §§ 3.303(a), 3.385 
(2006).

3.  The criteria for service connection for fungal infection 
and thick skin are not met.  38 U.S.C.A. § 1131 (West 2005); 
38 C.F.R. § 3.303(a) (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for emphysema due 
to asbestos exposure, for bilateral hearing loss, and for a 
fungal infection and thick skin.  Generally, for service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."
See Pond v. West, 12 Vet. App. 341, 346 (1999).  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Emphysema Secondary to Asbestos Exposure
The veteran contends that he was exposed to asbestos while 
serving as a boiler tender and steam generator onboard the 
U.S.S. Alvin C. Cockerall, the U.S.S. Brinkley Bass, and the 
U.S.S. Chevella.  See veteran's statement dated January 2004. 
He seeks service connection for his current respiratory 
problem, most recently diagnosed as an obstructive lung 
disease with an on-going destructive process indicative of 
emphysema or chronic obstructive pulmonary disease, as a 
result of this alleged exposure to asbestos. 

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols. Ennis v. Brown, 4 
Vet. App. 523, 527 (1993);
McGinty v. Brown, 4 Vet. App. 428, 432 (1993). Although there 
is no specific statutory or regulatory guidance regarding 
claims for residuals of asbestos exposure, VA has several 
guidelines for compensation claims based on asbestos 
exposure.
See M21-1, VBA Adjudication Procedure Manual M21-1 Manual 
Rewrite 
(M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 
and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims. Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997). VA must determine 
whether military records demonstrate evidence of asbestos 
exposure during service, whether there was pre-service and/or 
post-service occupational or other asbestos exposure, and 
whether there is a relationship between asbestos exposure and 
the claimed disease.

The veteran's service personnel records are of record and 
were reviewed.  As stated in the March 2004 Statement of the 
Case, the record shows his service in the Navy aboard several 
ships and it is plausible that he was exposed to asbestos 
fibers during that service.  However, even if the veteran had 
been exposed to asbestos in service, mere exposure to a 
potentially harmful agent is insufficient for eligibility for 
VA disability benefits. The medical evidence must show not 
only a currently diagnosed disability, but also a nexus, that 
is, a causal connection, between the current disability and 
exposure to asbestos in service. See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of emphysema, chronic 
obstructive pulmonary disease (COPD), or other respiratory 
problems. They are also negative for asbestosis or another 
asbestos- related disease.

The veteran separated from service in August 1960.  In his 
January 2004 statement, he reported that he first received 
treatment for a lung disorder at a now closed Columbia, 
Tennessee, clinic in 1998.  This is nearly forty years 
following service.  He reports that after 1998 he was not 
treated again until he was seen in 2003 at a VA medical 
facility.  See veteran's January 2004 statement.  VA 
treatment records show outpatient treatment in the 
respiratory clinic between February 2003 and January 2004.  A 
January 2004 note describes the May 2003 chest x-ray as 
demonstrating emphysematious changes most likely secondary to 
a history of cigarette use.  

The veteran was then afforded a VA respiratory examination in 
July 2004 to determine whether he has a respiratory 
disability related to service, specifically asbestos 
exposure.  Physical examination revealed no evidence of cor 
pulmonale.  The examiner reported the results of pulmonary 
function testing (PFT) as indicating a moderate air-flow 
obstruction with severe gas exchange defect.  The examiner 
opined that the veteran has obstructive lung disease with a 
destructive process indicative of emphysema or chronic 
obstructive pulmonary disease (COPD).  The examiner saw no 
evidence of an asbestos-related disease.  Chest x-ray of the 
same date also revealed evidence of COPD and there was no 
indication of an asbestos-related disease.  

When looked at as a whole, the record reveals no evidence of 
an asbestos-related disease in the veteran.  The only 
positive evidence is his contention that he has emphysema due 
to exposure to asbestos in service.  This, however, is not 
competent evidence of a current asbestos-related diagnosis.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Competent medical evidence of 
a current asbestos-related disability is required for service 
connection.  At no time has any treating provider related the 
veteran's emphysema to his period of active service, 
including to any alleged exposure to asbestos.

The medical evidence of record does not establish that the 
veteran has an asbestos-related respiratory disorder.  Even 
if the veteran was exposed to asbestos during military 
service, there is no medical evidence that relates the 
veteran's respiratory disease to his military service or to 
any exposure to asbestos during military service. With no 
evidence of any current asbestos-related disability or a 
disability that is related to his military service, service 
connection is not warranted.

Because the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss
Under 38 C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Competent medical evidence meeting 
these criteria must be in the claims folder to establish a 
current hearing loss disability before service connection can 
be granted.  There is no such evidence in this claims folder.

The only evidence concerning the veteran's hearing is 
contained in the veteran's service medical records.  At his 
March 1957 enlistment examination his hearing was measured at 
15/15, or normal.  His hearing was again measured at 15/15, 
or normal, at his August 1960 separation examination.  There 
was no audiometric testing at any time during service, but 
neither was his hearing measured as deficient at any time.  
The clinical notes during service show no evidence of 
complaints or symptoms of hearing loss during service.  There 
is also no evidence of treatment for hearing loss at any time 
since service.  In fact, in a January 2004 statement, the 
veteran specifically reported that he had no treatment for 
hearing loss since service.  Thus, when read as a whole, the 
evidence shows that the veteran has not been treated for 
hearing loss at any time.  There is no evidence of a current 
disability.  Without such, service connection must be denied.

The veteran's claim that he has hearing loss is not competent 
evidence of a current diagnosis.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Competent medical evidence of a current 
disability is required for service connection.  Because there 
is no such evidence, the preponderance of the evidence is 
against the veteran's claim.  

Because the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Fungal Infection and Thick Skin
Again, under 38 C.F.R. § 3.303, the first element for service 
connection is medical evidence of a current disability.  The 
veteran claims that he currently has a fungal infection and 
thick skin.  There is no such evidence in the claims folder.  
In fact, in the more than forty years since service, the 
record is absolutely devoid of treatment for any skin 
disorder.  The veteran filed his claim in February 2003, 
forty-three years following service, but provided no evidence 
of a current skin condition.  In January 2004, he submitted a 
statement indicating that he has received no treatment for a 
skin disorder since service.  The record is otherwise devoid 
of even a mention of a skin disorder.  The veteran's 
statement that he has a fungal infection is not competent 
evidence of a current diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Competent medical evidence 
of a current disability is required for service connection.  
Because there is no such evidence, service connection must be 
denied.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claims.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran several letters informing him of the 
evidence necessary to establish entitlement to service 
connection.  See VA letters to the veteran dated March 2003, 
November 2003, and August 2005.  The veteran was notified of 
what was necessary to establish his claims, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf.  The November 2003 letter asked him for information 
to assist in establishing that he was exposed to asbestos 
during service.  The August 2005 letter also asked the 
veteran to provide VA with any pertinent evidence he may have 
regarding his claims.  Thus, these letters satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2006).  While the 
veteran was not informed of the type of evidence necessary to 
establish an effective date or a disability rating, as is 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
these issues are moot considering the disposition of this 
issue on the merits.  

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, service personnel 
records and VA treatment records have been associated with 
the claims folder.  The veteran requested, but then cancelled 
an RO hearing, so no hearing transcript is of record.  The 
veteran has been afforded several opportunities, but has not 
notified VA of any additional available relevant records with 
regard to his claims.  

The veteran has asked to be examined by VA regarding his 
claims on appeal.  The Board notes that no medical 
examination has been conducted or medical opinion obtained 
with respect to the veteran's claims for service connection 
hearing loss and fungal infection and thick skin.  However, 
the Board finds that the evidence, which reveals that the 
veteran did not have these disabilities during service and 
does not reflect competent evidence showing a nexus between 
service and the disorders at issue, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
As service and post-service medical records provide no basis 
to grant this claim, the Board finds no basis for a VA 
examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

Entitlement to service connection for emphysema due to 
asbestos exposure is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for fungal infection and 
thick skin is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


